Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Regarding claim 9, line 20, delete the word [“…
Regarding claim 9, line 2, replace [“…allow one…”], with  “…allow a user…”.  
Regarding claim 10, line 1, delete [“…wherein the…”].
Regarding claim 13, line 1, replace [“…potion…”]  with  “…portion…”.
Regarding claim 15, line 19, replace [“…potion…”]  with  “…portion…”.
Regarding claim 15, line 13  replace […such the…] with  “…such that the….”.
Regarding claim 15, line 21, replace [“…allow one…”], with  “…allow a user…”.  
Regarding claim 18, line 1, delete [“…wherein the…”].

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 6/3/21, claims 9, 10, 12, 13, 14, 15, 16, 18, 19, 20 are deemed allowable.

The closest piece of prior art is Peterson, Westman, and Schaye. The current claims are distinguished from Peterson, Westman, and Schaye at least because Peterson, Westman, and Schaye does not teach, suggest, or disclose “…the compartment comprising a pair of  triangular-shaped sleeves forming a portion of the compartment periphery at the upper extent and a extending laterally outward from the neck opening along a downward slope such that the upper extent terminates at respective sleeve lateral endpoints, wherein the compartment periphery extends inward at a downward slope toward said midline to terminate at a waist of said body portion such the periphery forms said triangular shaped sleeves to cover and encase respective arm limbs of the baby while disposed within the transition wrap, wherein the sleeve lateral endpoints each comprise a point forming an apex angle or tip between the outward downward slope and inward downward slope of the periphery…”.

The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732